Per curiam.

A re-hearing is granted on one point on-, iy — that is, whether Todd is entitled to a decree foe one half of the rent which was set off against Buck* hannon’s improvements.
And after a re-argument of the cause, Chief Jus* tice Robertson delivered the Opinion of the Court as follows :—
Upon re-consideration, we are inclined to the opinion, that, according to a proper construction of joc allegations of the bill, as to the contract for the improvements and partition, Todd is entitled to a decree (for improvements) for only so much as he *475actually paid Buckhannon, that is, $1089, and interest thereon. It seems that the moiety of the rents was waived by that contract, as now construed.
Wherefore, the opinion and mandate are hereby corrected to that extent; but, in other respects, must remain unaltered.